Case 1:19-cv-01506-GBD-RWL Document 82 Filed 08/31/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FERNANDO ZAMORA, individually and on behalf of

others similarly situated, and FABIAN OCTAVIANO — :

MARCELINO, individually and on behalf of other ; ORDER
similarly situated employees, a

19 Civ. GB
Plaintiffs, 9 Civ, 1506 (GBD)

-against-

L PLUS L PRODUCTIONS LLC, d/b/a Ofrenda
Restaurant, and JORGE GUZMAN,

GEORGE B. DANIELS, United States District Judge:
The oral argument scheduled for September 8, 2020 is adjourned to October 27, 2020 at

10:30 a.m.

Dated: New York, New York
August 28, 2020
SO ORDERED.

a B. Dore

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
